Case 1:20-mc-00212-AJN Document 38-18 Filed 06/26/20 Page 1 of 9




                      EXHIBIT 18
      The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN              Document 38-18 Filed 06/26/20 Page 2 of 9

                                                                                          767
       [2006] 1 WLR                            Tajik Aluminium Plant v Hydro Aluminium AS (CA)


   A                                            Court of Appeal

         *Tajik Aluminium Plant v Hydro Aluminium AS and others
                                               Practice Note
                                          [2005] EWCA Civ 1218
   B
       2005 Sept 16;                                       Rix, Maurice Kay and Moore-Bick LJJ
            Oct 24

       Practice Ñ Witness summons Ñ Production of documents Ñ Documents to be
          identiÞed with su±cient certainty Ñ Doubts about adequacy of description to be
          resolved in favour of witness Ñ CPR r 34.2
   C
            A witness summons issued under CPR r 34.21 requires the person to whom it is
       addressed to attend court on a speciÞed occasion and to produce to the court the
       documents to which it refers. It is a requirement reinforced with a penal sanction.
       Justice demands, therefore, that the person to whom it is addressed should be told
       clearly when and where he must attend and what he must bring with him. Anything
       less is unfair to the witness; it also makes supervision and enforcement by the court
   D   extremely di±cult. Ideally each document to be produced should be individually
       identiÞed. If not, the documents should be identiÞed with su±cient certainty to leave
       no real doubt in the mind of the person to whom the summons is addressed about
       what he is required to do. In general, doubts about the adequacy of the description
       should be resolved in favour of the witness ( post, paras 27Ð28, 31Ð32).
            Decisions of Mann J a±rmed.

   E   The following cases are referred to in the judgment of Moore-Bick LJ:
       Asbestos Insurance Coverage Cases, In re [1985] 1 WLR 331; [1985] 1 All ER 716,
           HL(E)
       Assimina Maritime Ltd v Pakistan National Shipping Corpn [2004] EWHC 3005
           (Comm); [2005] 1 LloydÕs Rep 525
       BNP Paribas v Deloitte & Touche LLP [2003] EWHC 2874 (Comm); [2004]
           1 LloydÕs Rep 233
   F   Harrison v Bloom Camillin Independent, 28 June 1999
       Panayiotou v Sony Music Entertainment (UK) Ltd [1994] Ch 142; [1994] 2 WLR
           241; [1994] 1 All ER 755
       South Tyneside Borough Council v Wickes Building Supplies Ltd [2004] EWHC 2428
           (Comm)

       The following additional cases were cited in argument:
   G   Hassneh Insurance Co of Israel v Mew [1993] 2 LloydÕs Rep 243
       Marcel v Comr of Police of the Metropolis [1992] Ch 225; [1992] 2 WLR 50; [1992]
          1 All ER 72, CA
       Sunderland Steamship P and I Association v Gatoil International Inc [1988] 1 LloydÕs
          Rep 180
       Three Rivers District Council v Governor and Company of the Bank of England
          (No 4) [2002] EWCA Civ 1182; [2003] 1 WLR 210; [2002] 4 All ER 881, CA
   H
       APPEAL from Mann J
          On 13 September 2005 Mann J made two orders setting aside witness summonses
       requiring Abukadir Ganievich Ermatov, Alexander Shushko, Avaz Nazarov and
          1
              CPR r 34.2: see post, para 17.
                                   The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN Document 38-18    Filed 06/26/20 Page 3 of 9

      768
      Tajik Aluminium Plant v Hydro Aluminium AS (CA)                         [2006] 1 WLR
      Moore-Bick LJ

      Ashton Investments Ltd to attend the hearing of an arbitration between Tajik              A
      Aluminium Plant (ÔÔTadAZÕÕ) and Hydro Aluminium AS and to produce the
      documents described in the schedules to the summonses. Mann J refused TadAZÕs
      application for permission to appeal and TadAZ renewed its application before the
      Court of Appeal.
         The facts are stated in the judgment of Moore-Bick LJ.

         Clare Re±n for TadAZ.                                                                  B
         Paul Stanley for Mr Ermatov.
         Brian Doctor QC and Paul Sinclair for Mr Shusko, Mr Nazarov and Ashton
      Investments Ltd.
         Hydro Aluminium AS did not appear and was not represented.

                                                                            Cur adv vult

         24 October. The following judgments were handed down.                                  C

      MOORE-BICK LJ
          1 This is an application by Tajik Aluminium Plant (known as ÔÔTadAZÕÕ) for
      permission to appeal against two orders made by Mann J on 13 September setting
      aside witness summonses requiring the second, third, fourth and Þfth respondents
      (ÔÔthe witnessesÕÕ) to attend the hearing of an arbitration due to begin on Monday,
      19 September, and to produce the documents described in the schedules to those            D
      summonses.
          2 The application came before me on paper on 15 September. In view of the
      proximity of the arbitration hearing I directed that it be adjourned to be renewed
      orally on notice to the respondents with appeal to follow if leave were granted. In the
      event, having heard counsel for TadAZ and the witnesses we gave TadAZ permission
      to appeal but dismissed the appeal itself and indicated that we would give our reasons
      for that decision at a later date.                                                        E
          3 TadAZ carries on business in Tajikistan as a smelter of aluminium. In July
      2000 and September 2003 it entered into barter contracts with the Þrst respondent,
      Hydro Aluminium AS (ÔÔHydroÕÕ), under which Hydro agreed to supply raw material
      in the form of alumina in exchange for aluminium metal. Those agreements are said
      to have been negotiated and signed on behalf of TadAZ by the second respondent,
      Mr Ermatov, who at the time was the director of the plant and managing director of
      TadAZ.                                                                                    F
          4 For some time various companies owned or controlled by the fourth
      respondent, Mr Nazarov, have done business with TadAZ by way of procuring
      supplies of raw material, in particular alumina, and assisting with the disposal of
      reÞned aluminium. Since 1999 Mr Nazarov has carried on that business through a
      company called Ansol Ltd (ÔÔAnsolÕÕ) which was incorporated in Guernsey in
      September 1998.
          5 The Þfth respondent, Ashton Investments Ltd (ÔÔAshtonÕÕ), is owned or               G
      controlled by the third respondent, Mr Shushko. It was incorporated in 1997 for the
      purpose of obtaining raw materials from western sources for ultimate supply to
      TadAZ. After Ansol had been incorporated Ashton ceased to act as a supplier of raw
      materials and concentrated instead on providing various kinds of commercial and
      administrative services to Ansol. Those services included providing assistance to
      Ansol in negotiating contracts for the Þnancing of raw materials required by TadAZ
      in its operations and the disposal of aluminium. Among those contracts were the two       H
      barter agreements between TadAZ and Hydro.
          6 A dispute has arisen between TadAZ and Hydro under the 2003 barter
      agreement which has been referred to arbitration in London under the rules of the
      London Court of International Arbitration. In that arbitration Hydro as claimant is
      seeking to enforce the agreement against TadAZ. TadAZ is resisting the claim on the
      The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN              Document 38-18 Filed 06/26/20 Page 4 of 9

                                                                                         769
       [2006] 1 WLR                     Tajik Aluminium Plant v Hydro Aluminium AS (CA)
                                                                          Moore-Bick LJ

   A   grounds that the agreement formed part of a fraudulent scheme on the part of the
       witnesses and others, of which Hydro was aware, to divert the proÞts of its business
       into their own hands.
           7 In May of this year TadAZ began proceedings against the witnesses and other
       defendants in the Chancery Division of the High Court alleging fraud, breaches of
       Þduciary duty and conspiracy to cause damage by unlawful means in respect of which
       it is seeking an account, damages and other relief. On 13 May it obtained from
   B   Etherton J on a without notice application in support of its claim a search and seizure
       order and a worldwide freezing injunction. As a result of the execution of the search
       and seizure order a large number of documents (we were told about 2,000 bundles in
       all) were seized and retained by the supervising solicitors. The matter came before
       Laddie J on 27 May on an application to discharge those orders. The judge gave
       directions for the hearing of that application in July and ordered that in the meantime
       the documents should remain in the possession of the supervising solicitors and that
   C
       TadAZ should not have access to them until the application had been Þnally
       determined. That application was heard by Blackburne J between 21 and 28 July and
       judgment is awaited.
           8 The arbitration proceedings are much farther advanced. Some time ago a
       hearing to determine HydroÕs claim for which Þve days were set aside was Þxed to
       begin on 19 September. In order to advance its case in the arbitration TadAZ wished
       to call Mr Ermatov, Mr Nazarov and Mr Shushko to give evidence at that hearing. It
       also wished to make use of the documents which were seized pursuant to the order of
   D
       Etherton J. Having obtained the consent of the tribunal, therefore, on 22 August
       TadAZ obtained from the Chancery Registry two witness summonses addressed to
       each of Mr Ermatov, Mr Nazarov and Mr Shushko, one ordering him to attend the
       hearing on 19 September to give evidence and one ordering him to attend to produce
       the documents referred to in the schedule to the summons. A further witness
       summons was obtained addressed to Ashton ordering it to attend the hearing to
       produce the same documents.
   E       9 The schedule to each of the summonses requiring the production of documents
       was in the same terms and read as follows:
             ÔÔ(1) Any documents relating to supplies of alumina, directly or indirectly, to
          the claimant by Hydro Aluminium AS (ÔHydroÕ).
             ÔÔ(2) Any documents relating to supplies of aluminium, directly or indirectly, by
          the claimant to Hydro.
   F         ÔÔ(3) Any documents passing between Ermatov and/or Shushko and/or
          Nazarov and/or Ashton and/or Ansol Ltd (ÔAnsolÕ) and/or Hydro relating to
          the operation or performance of: (a) a barter agreement between the claimant and
          Hydro dated 21 July 2000; or (b) an aluminium agreement between Ansol
          and Hydro dated 21 July 2000; or (c) a barter agreement between the claimant
          and Hydro dated 25 September 2003; or (d) an aluminium agreement between
          Ansol and Hydro dated 25 September 2003.
             ÔÔ(4) Any documents passing between Ermatov and/or Shushko and/or
   G
          Nazarov and/or Ashton and/or Ansol and/or Hydro relating to HydroÕs state of
          knowledge as to the pricing of alumina supplied to the claimant and/or the
          arrangements by which alumina was supplied to the claimant.ÕÕ
          10 On 5 September on the application of TadAZ a second set of witness
       summonses addressed to the same persons in the same terms was issued out of the
       Admiralty and Commercial Registry.
   H      11 On 13 September applications were made to Mann J on behalf of the
       witnesses to set aside all the witnesses summonses. The judge declined to set aside the
       summonses to attend to give evidence, although he thought it appropriate to impose
       certain conditions to ensure that the interests of the witnesses were properly
       protected. The judge granted permission to appeal against that part of his order, but
       there has in fact been no appeal and I need say no more about it.
                                   The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN Document 38-18    Filed 06/26/20 Page 5 of 9

      770
      Tajik Aluminium Plant v Hydro Aluminium AS (CA)                          [2006] 1 WLR
      Moore-Bick LJ

         12 The applications to set aside the summonses to produce documents were                A
      made on a number of grounds, the principal ones being that they failed properly to
      identify the documents that the witnesses were required to produce, that they were
      oppressive because they required production of a very large number of documents,
      that many of the documents were conÞdential and that the summonses were an abuse
      of the process because TadAZ was seeking to obtain access to the documents for
      purposes unconnected with the arbitration.
         13 The judgeÕs attention was drawn to three recent decisions at Þrst instance           B
      relating to witness summonses to produce documents in support of proceedings in
      arbitration: BNP Paribas v Deloitte & Touche LLP [2004] 1 LloydÕs Rep 233, South
      Tyneside Borough Council v Wickes Building Supplies Ltd [2004] EWHC 2428
      (Comm) and Assimina Maritime Ltd v Pakistan National Shipping Corpn [2005]
      1 LloydÕs Rep 525. In the light of those decisions he held that the principles that
      applied to the process for compelling a person to attend court to produce documents
      prior to the introduction of the Civil Procedure Rules, namely, the writ of subpoena
                                                                                                 C
      duces tecum, continue to apply to a witness summons issued under Part 34, including
      the principle that the documents to be produced must be identiÞed individually or by
      a compendious description that enables each one to be speciÞcally identiÞed. He held
      that the summonses in this case failed to comply with those requirements and
      therefore set them aside. He found it unnecessary to consider the other grounds of
      the application. The judge refused permission to appeal against that part of his order.
         14 The witness summonses in this case have all been issued in support of arbitral
      proceedings. The right to invoke the courtÕs power to compel the attendance of             D
      witnesses at arbitral hearings is to be found in section 43 of the Arbitration Act 1996
      the material parts of which provide as follows:
             ÔÔ(1) A party to arbitral proceedings may use the same court procedures as are
         available in relation to legal proceedings to secure the attendance before the
         tribunal of a witness in order to give oral testimony or to produce documents or
         other material evidence.                                                                E
             ÔÔ(2) This may only be done with the permission of the tribunal or the
         agreement of the other parties.ÕÕ
          15 Section 43 is the successor to section 12(4) of the Arbitration Act 1950 under
      which a party to an arbitration agreement could obtain a writ of subpoena duces
      tecum to compel a person to attend the hearing to produce documents.
          16 Miss Re±n for TadAZ submitted that the judge was wrong to hold that the
      rules that applied to a subpoena duces tecum continue to apply to a witness summons        F
      issued under Part 34 of the Civil Procedure Rules. She submitted that the Rules were
      intended to provide new procedures designed to do justice in each case and that they
      should be liberally interpreted, keeping the overriding objective in rule 1.1 Þrmly in
      mind. Part 34 itself does not prescribe the manner in which documents must be
      identiÞed in a witness summons and there is no reason to impose artiÞcial constraints
      by reference to the rules governing the former procedure. She submitted that since
      the permission of the arbitrators or the consent of the other party is always required     G
      before a witness summons can be issued, there are e­ective safeguards against abuse
      of the process. In this case the arbitrators when giving TadAZ permission to issue
      witness summonses had indicated that they thought the documents were relevant to
      the issues they had to decide and the court should seek to support them as far as it lay
      within its power to do so.
          17 The following provisions of Part 34 are most relevant to this application:
            ÔÔ34.2(1) A witness summons is a document issued by the court requiring a            H
         witness toÑ(a) attend court to give evidence; or (b) produce documents to the
         court.
            ÔÔ(2) Awitness summons must be in the relevant practice form.ÕÕ
            ÔÔ34.4(1) The court may issue a witness summons in aid of an inferior court or
         of a tribunal.ÕÕ
      The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN              Document 38-18 Filed 06/26/20 Page 6 of 9

                                                                                            771
       [2006] 1 WLR                      Tajik Aluminium Plant v Hydro Aluminium AS (CA)
                                                                           Moore-Bick LJ

   A       18 The practice form to which rule 34.2(2) refers informs the person to whom it
       is addressed that he is summoned to attend the court (or whatever may be the
       relevant tribunal) to give evidence in respect of the claim or to produce documents, as
       the case may be, and contains a space which is intended to contain a description of
       the documents that must be produced. At the foot of the page is a large box
       containing a warning that a failure to comply could lead to the imposition of a Þne or
       to imprisonment for contempt of court.
   B       19 It is clear from the terms of rule 34.2 and from the practice form that a person
       who obtains a witness summons invokes the power of the court to compel the person
       to whom it is addressed to attend court to give evidence or to produce documents to
       the court. Although the form of the procedure is di­erent, therefore, a witness
       summons requiring the production of documents is in essence the same as the former
       writ of subpoena duces tecum.
           20 In BNP Paribas v Deloitte & Touche LLP [2004] 1 LloydÕs Rep 233
   C
       Morison J had to consider an application by BNP Paribas for permission to issue a
       witness summons addressed to Deloitte & Touche requiring them to produce certain
       documents at the hearing of an arbitration between BNP Paribas and another
       company, Avis. The application notice stated that the application was made under
       section 43 of the Arbitration Act 1996 and CPR rr 31.14(1)(b) (documents referred
       to in a statement of case), 31.17 (third party disclosure) and 34.4 (witness summons
       in aid of a tribunal). It will be seen, therefore, that the bank attempted to bring itself
       within three quite di­erent provisions of the rules in its attempt to obtain the
   D
       documents in question. The documents were described in a schedule to the
       application notice in broad terms, such as ÔÔnotes memoranda and/or other
       documents relating to the preparation of the statutory accounts for 31 December
       1999 and the adjustments included thereinÕÕ. Morison J concluded that in substance
       this was an application seeking disclosure by a third party to the arbitration and,
       since the claimant was attempting to invoke rule 31.17 as well as rule 34.2, I think he
       was fully justiÞed in taking that view, particularly in the light of the way in which the
   E   application itself and the schedule were worded. In so doing he drew a contrast
       between an order for disclosure and a witness summons for the production of
       documents, citing a passage in the judgment of Sir Donald Nicholls V-C in
       Panayiotou v Sony Music Entertainment (UK) Ltd [1994] Ch 142, 153. He
       concluded that section 43 of the Arbitration Act 1996 does not give the court power
       to make third party disclosure orders in support of arbitral proceedings.
           21 In South Tyneside Borough Council v Wickes Building Supplies Ltd [2004]
   F   EWHC 2428 (Comm) applications were made to set aside witness summonses for the
       production of documents issued at the request of the council in connection with an
       arbitration to which it was a party. The judge held that in the absence of any explicit
       guidance in CPR Pt 34 on the approach to be adopted on an application of that kind
       it was appropriate to have regard, albeit with caution, to the authorities on the
       former procedure. In so doing he was following an earlier decision of Neuberger J in
       the unreported case of Harrison v Bloom Camillin Independent, 28 June 1999. The
   G   judge held that one principle that could be derived from the earlier authorities was
       that a witness summons must speciÞcally identify the documents to be produced and
       must not be used as an instrument to obtain disclosure: see para 23(i) of his judgment.
           22 In the present case there is no ambiguity about the procedure being adopted
       by TadAZ. It has obtained witness summonses under rule 34.2 rather than make an
       application for disclosure under rule 31.17. It was no part of Miss Re±nÕs
       submission, therefore, that section 43 of the Arbitration Act 1996 gives the court
   H   power to make orders for disclosure against third parties under rule 31.17 in aid of
       arbitration. She did submit, however, that rule 34.2 should be construed and applied
       in a manner consistent with rule 31.17 so as to permit a witness summons to be issued
       identifying the documents to be produced in broad terms such as those used in the
       present case. In support of that submission she drew our attention to the discussion
       of the purposes behind these two rules in chapter 4 of Documentary Evidence, 8th ed
                                   The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN Document 38-18    Filed 06/26/20 Page 7 of 9

      772
      Tajik Aluminium Plant v Hydro Aluminium AS (CA)                          [2006] 1 WLR
      Moore-Bick LJ

      (2003), by Mr Charles Hollander QC. If that were correct, of course, it would enable       A
      the court to grant to parties to arbitral proceedings (with the consent of the opposing
      party or the permission of the tribunal) relief of similar kind to that available under
      rule 31.17.
          23 Much of the discussion of rules 31.17 and 34.2 in Documentary Evidence
      proceeds on the assumption that the two procedures are in substance directed to the
      same end and it is therefore suggested in para 4-17 that the rules relating to the
      former subpoena duces tecum should not apply to a witness summons issued under             B
      rule 34.2. Support for that view is said to be found in the origin and development of
      the rules governing third party disclosure. The contrary view, however, can be found
      in Phipson on Evidence, 16th ed (2005), para 8-10, in which the editors suggest that
      the documents must either be individually identiÞed, or identiÞed by reference to a
      class of documents or things by which criterion the person to whom the summons is
      addressed can know what obligation the court imposes on him.
          24 Whatever may be the origin of the present rules, there are in my view clear         C
      distinctions to be drawn between an order for disclosure made against a third party
      and a witness summons to produce documents. An order for disclosure normally
      directs the person to whom it is addressed to carry out a reasonable search for
      documents in his possession falling within classes which are often broadly described
      and to list them for the information of the parties to the proceedings. Often the
      documents are described in terms which call for the exercise of a degree of judgment
      in determining whether a particular document does or does not fall within the scope
                                                                                                 D
      of the order. Any order of that kind, being an order of the court, is one that must be
      strictly obeyed, but it would be extremely unusual for a penal sanction to be attached
      to it or for a failure to comply in some material respect to be treated as a contempt of
      court, save in the case of a contumacious refusal to obey. Moreover, although
      disclosure is usually a prelude to production for inspection, the person giving
      disclosure may resist production, if he has grounds for doing so, and in any event has
      no obligation to do more than make the documents available to the party who has
      obtained the order. A witness summons to produce documents, by contrast, involves          E
      the exercise of the courtÕs coercive powers. The person to whom it is addressed is at
      risk of being in contempt of court if he fails to comply in any material respect, as the
      summons itself makes clear. He is obliged to bring the documents to which the
      summons refers to court, not simply to list them or make them available for
      inspection. In substance a witness summons to produce documents is no di­erent
      from a subpoena duces tecum and the di­erences between such a summons and an
      order for disclosure are reßected in the di­erent procedures provided by rules 31.17       F
      and 34.2.
          25 In those circumstances I think it is appropriate, in the absence of any
      explicit guidance in the rules as to the manner in which documents are to be
      described in a witness summons, to have regard to the earlier authorities relating to
      the writ of subpoena duces tecum since they may provide some insights into the
      factors that the court needs to keep in mind when exercising a jurisdiction of this
      kind. Miss Re±n did not challenge the conclusion drawn by Gross J in South                 G
      Tyneside Borough Council v Wickes Building Supplies Ltd [2004] EWHC 2428
      (Comm) that those authorities support the conclusion that the documents to be
      produced had to be speciÞcally identiÞed, or at least described in some
      compendious manner that enabled the individual documents falling within the
      scope of the subpoena to be clearly identiÞed. In my view the judge was correct in
      reaching that conclusion.
          26 Miss Re±n did submit, however, that it would be very unfortunate if the             H
      court were to endorse an approach to witness summonses that e­ectively prevented
      arbitral tribunals from obtaining the assistance of the court in making available
      documents that are relevant to the issues before them. In other words, she submitted
      that through the mechanism of Part 34 and section 43 of the Arbitration Act 1996
      parties to arbitral proceedings should, by agreement with each other or with the
      The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN              Document 38-18 Filed 06/26/20 Page 8 of 9

                                                                                          773
       [2006] 1 WLR                     Tajik Aluminium Plant v Hydro Aluminium AS (CA)
                                                                          Moore-Bick LJ

   A   consent of the tribunal, e­ectively be able to obtain orders for disclosure by third
       parties in aid of the proceedings. Whether it would be desirable for the court to have
       a power of that kind or not, the fact remains that the 1996 Act curtailed the courtÕs
       role in relation to arbitral proceedings in certain respects, one of which concerns
       disclosure. The courtÕs power to order disclosure which was formerly contained in
       section 12(6)(b) of the Arbitration Act 1950 has disappeared and as a result
       disclosure is entirely a matter for the arbitral tribunal. One should not necessarily
   B   expect to Þnd complete symmetry, therefore, between the documentary procedures
       that apply in arbitral proceedings and those that apply to proceedings in court. The
       provisions of Part 34 and rule 31.17 have to be construed as part of a body of rules
       designed to govern the procedure that applies to proceedings in the courts. To
       approach them with arbitration proceedings uppermost in oneÕs mind is likely to lead
       to a misunderstanding of their nature and purpose.
            27 In order to answer the question raised in this case I think it is necessary to
   C
       return to Þrst principles with such assistance as may be gained from the earlier
       authorities. A witness summons, unlike an order for disclosure, requires the person
       to whom it is addressed to attend court on a speciÞed occasion and to produce to the
       court the documents to which it refers. It is a requirement reinforced with a penal
       sanction. Justice demands, therefore, that the person to whom it is addressed should
       be told clearly when and where he must attend and what he must bring with him.
       Anything less is unfair to the witness; it also makes supervision and enforcement by
       the court extremely di±cult, as Miss Re±n was forced to admit. For these reasons
   D
       I consider that the view put forward in Phipson, to which I referred earlier, is to be
       preferred. Ideally each document should be individually identiÞed, but I do not think
       it is necessary to go that far in every case. In In re Asbestos Insurance Coverage Cases
       [1985] 1 WLR 331 the court was concerned with an application under section 2 of
       the Evidence (Proceedings in Other Jurisdictions) Act 1975 under which the High
       Court is empowered to make orders for the production of documents for use as
       evidence in proceedings abroad pursuant to a request from a foreign court.
   E   Subsection (4) of section 2 expressly provides that an order made under that section
       shall not require the person to whom it is addressed to state what documents are or
       have been in his possession, custody or power or to produce any documents other
       than particular documents speciÞed in the order and subsection (5) provides for the
       payment of conduct money, expenses and loss of time. This strongly suggests that the
       draftsman was seeking to equate an order to produce documents made under
       section 2 with the writ of subpoena duces tecum and to draw a distinction between
   F   such an order and what at that time would have been an order for discovery.
       However, despite the express requirement that an order under this section must
       specify particular documents, Lord Fraser of Tullybelton, with whom the other
       members of their LordshipsÕ House agreed, considered that ÔÔa compendious
       description of several documentsÕÕ would su±ce provided that the exact document in
       each case was clearly indicated. By way of example he drew a distinction between an
       order for the production of ÔÔmonthly bank statements for the year 1984 relating to
   G   [your] current accountÕÕ with a named bank, which he thought would satisfy the
       requirements of the Act, and ÔÔall [your] bank statements for 1984ÕÕ, which he thought
       would not: see pp 337Ð338.
            28 Rule 34.2 does not contain any provision comparable to section 2(4) of the
       Evidence (Proceedings in Other Jurisdictions) Act 1975, but Lord FraserÕs
       observations are none the less helpful because they provide an example of the ways in
       which, without describing them individually, it may be possible to identify the
   H   documents to be produced with su±cient certainty to leave no real doubt in the mind
       of the person to whom the summons is addressed about what he is required to do. In
       my view that is the test that should be applied when considering whether documents
       have been su±ciently identiÞed in a witness summons. Whether it has been met is
       likely to depend, at least in part, on the particular circumstances of the case. It is
       unlikely to be met if the documents are described simply by reference to a particular
                                   The Weekly Law Reports 31 March 2006
Case 1:20-mc-00212-AJN Document 38-18    Filed 06/26/20 Page 9 of 9

      774
      Tajik Aluminium Plant v Hydro Aluminium AS (CA)                           [2006] 1 WLR
      Moore-Bick LJ

      transaction or event which is itself described in broad terms, although in cases where      A
      the transaction is self-contained and su±ciently well-deÞned that might be
      satisfactory. In general, I think that doubts about the adequacy of the description
      should be resolved in favour of the witness.
          29 In the present case the documents are described in the schedule to each of the
      witness summonses in broad terms of the kind that would be appropriate to an
      application for disclosure but which fail to identify the documents with su±cient
      certainty to enable the witness to know what is required of him. I am satisÞed,             B
      therefore, that the judge was right to set aside the witness summonses on this ground
      and that it is unnecessary to consider the other matters on which the witnesses relied
      in support of their applications. Many of them are matters which would be relevant
      to an application for disclosure by a third party and which may also be relevant to an
      application to set aside a witness summons to produce documents. They include the
      burden of complying with the order, the importance of the documents for the just
      resolution of the dispute and the protection of conÞdentiality. One such matter does
                                                                                                  C
      deserve further mention, however, and that is the order made by Laddie J, to which
      TadAZ consented, restricting its access to the very same documents pending the
      outcome of the witnessesÕ challenge to the search and seizure order. Mr Doctor
      submitted that these witness summonses were little more than an attempt by TadAZ
      to circumvent that order to obtain immediate access to the documents for purposes
      unconnected with the arbitration. Miss Re±n submitted that TadAZ would be
      entitled to have access to them sooner or later in any event when the time came to
      give disclosure in the High Court proceedings and that the e­ect of obtaining               D
      production under the witness summonses would merely accelerate that process.
      However, since Laddie JÕs order was designed to ensure that the process of disclosure
      was not accelerated, at least until the dispute surrounding the search and seizure
      order had been resolved, I did not Þnd that a very satisfactory answer. It was di±cult
      to see how TadAZ could realistically hope to make much use of such a large body of
      material in the arbitration if it was only presented with the documents at the opening
      of the hearing, which leads one to suspect that it may have had an ulterior motive for      E
      issuing the witness summonses.
          30 This is just one of the matters that we should have had to consider in greater
      detail if we had been satisÞed that the witnesses summonses contained an adequate
      description of the documents which the witnesses were required to produce.
      However, since in my view they do not, it is unnecessary to reach any conclusion on
      this question. I am satisÞed for the reasons I have given that the judge was right to set
      aside these witness summonses and that the appeal should be dismissed.                      F

      MAURICE KAY LJ
       31 I entirely agree.

      RIX LJ
        32 I also agree.

                                                                    Permission to appeal.         G
                                                                    Appeal dismissed.

          Solicitors: Herbert Smith; Byrne & Partners; Clyde & Co.
                                                                                      JBS

                                                                                                  H
